EXHIBIT 10.3

CITRIX SYSTEMS, INC.

THIRD AMENDED AND RESTATED

1995 EMPLOYEE STOCK PURCHASE PLAN

ARTICLE 1 - PURPOSE.

This Third Amended and Restated 1995 Employee Stock Purchase Plan (the “Plan”)
is effective as of July 1, 2002, and is intended to encourage stock ownership by
all eligible employees of Citrix Systems, Inc. (the “Company”), a Delaware
corporation, and its participating subsidiaries (as defined in Article 17) so
that they may share in the growth of the Company by acquiring or increasing
their proprietary interest in the Company. The Plan is designed to encourage
eligible employees to remain in the employ of the Company and its participating
subsidiaries. The Plan is intended to constitute an “employee stock purchase
plan” within the meaning of Section 423(b) of the Internal Revenue Code of 1986,
as amended (the Code”).

ARTICLE 2 - ADMINISTRATION OF THE PLAN.

The Plan may be administered by a committee appointed by the Board of Directors
of the Company (the “Committee”). The Committee shall consist of not less than
two members of the Company’s Board of Directors. The Board of Directors may from
time to time remove members from, or add members to, the Committee. Vacancies on
the Committee, howsoever caused, shall be filled by the Board of Directors. The
Committee may select one of its members as Chairman, and shall hold meetings at
such times and places as it may determine. Acts by a majority of the Committee,
or acts reduced to or approved in writing by a majority of the members of the
Committee, shall be the valid acts of the Committee.

The interpretation and construction by the Committee of any provisionsof the
Plan or of any option granted under it shall be final, unless otherwise
determined by the Board of Directors. The Committee may from time to time adopt
such rules and regulations for carrying out the Plan as it may deem best,
provided that any such rules and regulations shall be applied on a uniform basis
to all employees under the Plan. No member of the Board of Directors or the
Committee shall be liable for any action or determination made in good faith
with respect to the Plan or any option granted under it.

In the event the Board of Directors fails to appoint or refrains from appointing
a Committee, the Board of Directors shall have all power and authority to
administer the Plan. In such event, the word “Committee” wherever used herein
shall be deemed to mean the Board of Directors.

Each member of the Committee shall be a “disinterested director” — i.e., except
as otherwise permitted under Section 16(b) of the Securities Exchange Act of
1934 (the “Exchange Act”) and paragraph (c)(2)(i) of Rule 16b-3 thereunder, no
member of the Committee shall be granted, nor shall have been



--------------------------------------------------------------------------------

granted, “equity securities” (within the meaning of 17 C.F.R. section
240.16a-1(d)) pursuant to the Plan or any other plan of the Company or its
“affiliates” (as defined in the Exchange Act) at any time during the period
commencing with the date which is one year after date on which his service on
the Committee ceases. Notwithstanding the preceding sentence, (i) the grant or
award of such an equity security to a member of the Committee prior to the date
of the effectiveness of the Company’s initial registration statement under
Section 12 of the Exchange Act shall not cause the Committee member to fail to
be “disinterested,” and (ii) a member of the Committee may receive stock options
under the Citrix Systems, Inc. 1995 Non-Employee Director Stock Option Plan.

ARTICLE 3 - ELIGIBLE EMPLOYEES.

All employees of the Company or any of its participating subsidiaries whose
customary employment is more than twenty (20) hours per week and for more than
five (5) months in any calendar year shall be eligible to receive options under
the Plan to purchase common stock of the Company, and all eligible employees
shall have the same rights and privileges hereunder. Persons who are eligible
employees on the first business day of any Payment Period (as defined in Article
5) shall receive their options as of such day. Persons who become eligible
employees after any date on which options are granted under the Plan shall be
granted options on the first day of the next succeeding Payment Period on which
options are granted to eligible employees under the Plan. Directors who are not
employees of the Company shall not be eligible to receive options under this
Plan. In no event, however, may an employee be granted an option if such
employee, immediately after the option was granted, would be treated as owning
stock possessing five percent (5%) or more of the total combined voting power or
value of all classes of stock of the Company or of any parent corporation or
subsidiary corporation, as the terms “parent corporation” and “subsidiary
corporation” are defined in Section 424(e) and (f) of the Code. For purposes of
determining stock ownership under this paragraph, the rules of Section 424(d) of
the Code shall apply, and stock which the employee may purchase under
outstanding options shall be treated as stock owned by the employee.

ARTICLE 4 - STOCK SUBJECT TO THE PLAN.

The stock subject to the options under the Plan shall be shares of the Company’s
authorized but unissued common stock, par value $0.001 per share (the “Common
Stock”), or shares of Common Stock reacquired by the Company, including shares
purchased in the open market. The aggregate number of shares which may be issued
pursuant to the Plan is 9,000,000 (as adjusted for stock splits that occurred
prior to the second amendment and restatement of the Plan), subject to
adjustment as provided in Article 12. If any option granted under the Plan shall
expire or terminate for any reason without having been exercised in full or
shall cease for any reason to be exercisable in whole or in part, the
unpurchased shares subject thereto shall again be available under the Plan.

 

2



--------------------------------------------------------------------------------

ARTICLE 5 - PAYMENT PERIOD AND STOCK OPTIONS.

The payment periods during which payroll deductions will be accumulated under
the Plan , shall consist of periods commencing on July 16 and January 16 and
ending on February 1 and August 1 of each calendar year, respectively (each, a
“Payment Period” and collectively, the “Payment Periods”); provided that the
initial Payment Period shall commence on July 1, 2002, and end on February 1,
2003.

Twice each year, on the first business day of each Payment Period, the Company
will grant to each eligible employee who is then a participant in the Plan an
option to purchase on the last day of such Payment Period, at the Option Price
hereinafter provided for, a maximum of 12,000 shares (as adjusted for stock
splits that occurred prior to the second amendment and restatement of the Plan),
on condition that such employee remains eligible to participate in the Plan
throughout the remainder of such Payment Period. The participant shall be
entitled to exercise the option so granted only to the extent of the
participant’s accumulated payroll deductions on the 15th day of the month
immediately preceding the last day of a Payment Period (each, a “Payroll Cut-off
Date”). Any payroll deductions accumulated between a Payroll Cut-off Date and
the end of the Payment Period to which such Payroll Cut-off Date applies shall
be applied to the Payment Period that commenced immediately after such Payroll
Cut-off Date. If a participant’s accumulated payroll deductions on a Payroll
Cut-off Date would enable a participant to purchase more than 12,000 shares
except for the 12,000 share limitation, the excess of the amount of the
accumulated payroll deductions over the aggregate purchase price of the 12,000
shares shall be promptly refunded to such participant by the Company, without
interest. The Option Price per share for each Payment Period shall be the lesser
of (i) 85% of the fair market value of the Common Stock on the first business
day of the Payment Period and (ii) 85% of the fair market value of the Common
Stock on the last business day of the Payment Period, in either event rounded up
to the nearest whole cent. The foregoing limitation on the number of shares
subject to option and the Option Price shall be subject to adjustment as
provided in Article 12.

For purposes of the Plan, “fair market value of the Common Stock” on any
business day shall mean (i) the average (on that date) of the high and low
prices of the Common Stock on the principal national securities exchange on
which the Common Stock is traded, if the Common Stock is then traded on a
national securities exchange; or (ii) the last reported sale price (on that
date) of the Common Stock on the Nasdaq Stock Market, if the Common Stock is not
then traded on a national securities exchange; or (iii) the average of the
closing bid and asked prices last quoted (on that date) by an established
quotation service for over-the-counter securities, if the Common Stock is not
reported on the Nasdaq Stock Market; or (iv) if the Common Stock is not publicly
traded, the fair market value of the Common Stock as determined by the Committee
after taking into consideration all factors which it deems appropriate,
including, without limitation, recent sale and offer prices of the Common Stock
in private transactions negotiated at arm’s length.

 

3



--------------------------------------------------------------------------------

For purposes of the Plan, the term “business day” means a day on which there is
trading on the Nasdaq Stock Market or the aforementioned national securities
exchange, whichever is applicable pursuant to the preceding paragraph.

No employee shall be granted an option which permits the employee’s right to
purchase stock under the Plan, and under all other Section 423(b) employee stock
purchase plans of the Company and any parent or subsidiary corporations, to
accrue at a rate which exceeds $25,000 of fair market value of such stock
(determined on the date or dates that options on such stock were granted) for
each calendar year in which such option is outstanding at any time. The purpose
of the limitation in the preceding sentence is to comply with Section 423(b)(8)
of the Code. If the participant’s accumulated payroll deductions on the last day
of the Payment Period with respect to such Payment Period would otherwise enable
the participant to purchase Common Stock in excess of the Section 423(b)(8)
limitation described in this paragraph, the excess of the amount of the
accumulated payroll deductions over the aggregate purchase price of the shares
actually purchased shall be promptly refunded to the participant by the Company,
without interest.

ARTICLE 6 - EXERCISE OF OPTION.

Each eligible employee who continues to be a participant in the Plan on the last
day of a Payment Period shall be deemed to have exercised his or her option on
such date and shall be deemed to have purchased from the Company such number of
full shares of Common Stock reserved for the purpose of the Plan as the
participant’s accumulated payroll deductions on the applicable Payroll Cut-off
Date will pay for at the Option Price, subject to the 12,000 share limit of the
option and the Section 423(b)(8) limitation described in Article 5. If the
individual is not a participant on the last day of a Payment Period, then he or
she shall not be entitled to exercise his or her option. Only full shares of
Common Stock may be purchased under the Plan. With respect to any Payment
Period, unused payroll deductions remaining in a participant’s account by reason
of the inability to purchase a fractional share shall be applied to the most
recently commenced Payment Period.

ARTICLE 7 - AUTHORIZATION FOR ENTERING THE PLAN.

An employee may elect to enter the Plan by filling out, signing and delivering
to the Company an authorization:

A. Stating the percentage to be deducted regularly from the employee’s pay;

B. Authorizing the purchase of stock for the employee in each Payment Period in
accordance with the terms of the Plan; and

C. Specifying the exact name or names in which stock purchased for the employee
is to be issued as provided under Article 11 hereof.

 

4



--------------------------------------------------------------------------------

Such authorization must be received by the Company at least ten business days
before the first day of the next succeeding Payment Period and shall take effect
only if the employee is an eligible employee on the first business day of such
Payment Period.

Unless a participant files a new authorization or withdraws from the Plan, the
deductions and purchases under the authorization the participant has on file
under the Plan will continue from one Payment Period to succeeding Payment
Periods as long as the Plan remains in effect.

The Company will accumulate and hold for each participant’s account the amounts
deducted from his or her pay. No interest will be paid on these amounts.

ARTICLE 8 - MAXIMUM AMOUNT OF PAYROLL DEDUCTIONS.

An employee may authorize payroll deductions in an amount (expressed as a whole
percentage) not less than one percent (1%) but not more than ten percent
(10%) of the employee’s total compensation, including base pay or salary and any
overtime, bonuses or commissions.

ARTICLE 9 - CHANGE IN PAYROLL DEDUCTIONS.

Deductions may not be increased or decreased between the commencement of a
Payment Period and the Payroll Cut-off Date applicable to such Payment Period.
However, a participant may withdraw in full from the Plan at any time, except,
with respect to withdrawal from a Payment Period, on the last day of such
Payment Period.

ARTICLE 10 - WITHDRAWAL FROM THE PLAN.

An employee may withdraw from the Plan (in whole but not in part) at any time,
except, with respect to withdrawal from a Payment Period, on the last day of
such Payment Period, by delivering a withdrawal notice to the Company, in which
case the Company will promptly refund the entire balance of the employee’s
deductions not previously used to purchase stock under the Plan.

To re-enter the Plan, an employee who has previously withdrawn must file a new
authorization at least ten business days before the first day of the next
Payment Period in which he or she wishes to participate. The employee’s re-entry
into the Plan becomes effective at the beginning of such Payment Period,
provided that he or she is an eligible employee on the first business day of
such Payment Period.

ARTICLE 11 - ISSUANCE OF STOCK.

Certificates for stock issued to participants shall be delivered as soon as
practicable after each Payment Period by the Company’s transfer agent.

 

5



--------------------------------------------------------------------------------

Stock purchased under the Plan shall be issued only in the name of the
participant, or if the participant’s authorization so specifies, in the name of
the participant and another person of legal age as joint tenants with rights of
survivorship.

ARTICLE 12 - ADJUSTMENTS.

Upon the happening of any of the following described events, a participant’s
rights under options granted under the Plan shall be adjusted as hereinafter
provided:

A. In the event that the shares of Common Stock shall be subdivided or combined
into a greater or smaller number of shares or if, upon a reorganization,
split-up, liquidation, recapitalization or the like of the Company, the shares
of Common Stock shall be exchanged for other securities of the Company, each
participant shall be entitled, subject to the conditions herein stated, to
purchase such number of shares of Common Stock or amount of other securities of
the Company as were exchangeable for the number of shares of Common Stock that
such participant would have been entitled to purchase except for such action,
and appropriate adjustments shall be made in the purchase price per share to
reflect such subdivision, combination or exchange; and

B. In the event the Company shall issue any of its shares as a stock dividend
upon or with respect to the shares of stock of the class which shall at the time
be subject to option hereunder, each participant upon exercising such an option
shall be entitled to receive (for the purchase price paid upon such exercise)
the shares as to which the participant is exercising his or her option and, in
addition thereto (at no additional cost), such number of shares of the class or
classes in which such stock dividend or dividends were declared or paid, and
such amount of cash in lieu of fractional shares, as is equal to the number of
shares thereof and the amount of cash in lieu of fractional shares,
respectively, which the participant would have received if the participant had
been the holder of the shares as to which the participant is exercising his or
her option at all times between the date of the granting of such option and the
date of its exercise.

Upon the happening of any of the foregoing events, the class and aggregate
number of shares set forth in Article 4 hereof which are subject to options
which have been or may be granted under the Plan and the limitations set forth
in the second paragraph of Article 5 shall also be appropriately adjusted to
reflect the events specified in paragraphs A. and B. above. Notwithstanding the
foregoing, any adjustments made pursuant to paragraphs A. or B. shall be made
only after the Committee, based on advice of counsel for the Company, determines
whether such adjustments would constitute a “modification” (as that term is
defined in Section 424 of the Code). If the Committee determines that such
adjustments would constitute a modification, it may refrain from making such
adjustments.

If the Company is to be consolidated with or acquired by another entity in a
merger, a sale of all or substantially all of the Company’s assets or otherwise
(an “Acquisition”), the Committee shall, with respect to options then
outstanding under the Plan, either (i) make appropriate provision for the
exchange of such options on an equitable basis for the consideration payablewith
respect to the outstanding shares of the

 

6



--------------------------------------------------------------------------------

Company’s Common Stock in connection with the Acquisition, or (ii) terminate all
outstanding options in exchange for a cash payment equal to the excess of the
fair market value of the shares subject to the options (determined as of the
date of the Acquisition) over the Option Price thereof (determined with
reference only to the first business day of the applicable Payment Period).

The Committee shall determine the adjustments to be made under this Article 12,
and its determination shall be conclusive.

ARTICLE 13 - NO TRANSFER OR ASSIGNMENT OF EMPLOYEE’S RIGHTS.

An employee’s rights under the Plan are the employee’s alone and may not be
transferred or assigned to, or availed of by, any other person other than by
will or the laws of descent and distribution. Any option granted under the Plan
to an employee may be exercised, during the employee’s lifetime, only by the
employee.

ARTICLE 14 - TERMINATION OF EMPLOYEE’S RIGHTS.

Whenever a participant ceases to be an eligible employee because of retirement,
voluntary or involuntary termination, resignation, layoff, discharge, death or
for any other reason, his or her rights under the Plan shall immediately
terminate, and the Company shall promptly refund, without interest, the entire
balance of his or her payroll deduction account under the Plan. Notwithstanding
the foregoing, eligible employment shall be treated as continuing intact while a
participant is on military leave, sick leave or other bona fide leave of
absence, for up to 90 days, or for so long as the participant’s right to
re-employment is guaranteed either by statute or by contract, if longer than 90
days.

If a participant’s payroll deductions are interrupted by any legal process, a
withdrawal notice will be considered as having been received from the
participant on the day the interruption occurs.

ARTICLE 15 - TERMINATION AND AMENDMENTS TO PLAN.

Unless terminated sooner as provided below, the Plan shall terminate on
September 29, 2005. The Plan may be terminated at any time by the Company’s
Board of Directors but such termination shall not affect options then
outstanding under the Plan. It will terminate in any case when all or
substantially all of the unissued shares of stock reserved for the purposes of
the Plan have been purchased. If at any time shares of stock reserved for the
purpose of the Plan remain available for purchase but not in sufficient number
to satisfy all then unfilled purchase requirements, the available shares shall
be apportioned among participants in proportion to the amount of payroll
deductions accumulated on behalf of each participant that would otherwise be
used to purchase stock, and the Plan shall terminate. Upon such termination or
any other termination of the Plan, all payroll deductions not used to purchase
stock will be refunded, without interest.

 

7



--------------------------------------------------------------------------------

The Committee or the Board of Directors may from time to time adopt amendments
to the Plan provided that, without the approval of the stockholders of the
Company, no amendment may (i) materially increase the number of shares that may
be issued under the Plan; (ii) change the class of employees eligible to receive
options under the Plan, if such action would be treated as the adoption of a new
plan for purposes of Section 423(b) of the Code; or (iii) cause Rule 16b-3 under
the Securities Exchange Act of 1934 to become inapplicable to the Plan.

ARTICLE 16 - LIMITS ON SALE OF STOCK PURCHASED UNDER THE PLAN.

The Plan is intended to provide shares of Common Stock for investment and not
for resale. The Company does not, however, intend to restrict or influence any
employee in the conduct of his or her own affairs. An employee may, therefore,
sell stock purchased under the Plan at any time the employee chooses, subject to
compliance with any policies of the Company, applicable federal or state
securities laws and subject to any restrictions imposed under Article 21 to
ensure that tax withholding obligations are satisfied. THE EMPLOYEE ASSUMES THE
RISK OF ANY MARKET FLUCTUATIONS IN THE PRICE OF THE STOCK.

ARTICLE 17 - PARTICIPATING SUBSIDIARIES.

The term “participating subsidiary” shall mean any present or future subsidiary
of the Company, as that term is defined in Section 424(f) of the Code, which is
designated from time to time by the Board of Directors to participate in the
Plan. The Board of Directors shall have the power to make such designation
before or after the Plan is approved by the stockholders.

ARTICLE 18 - OPTIONEES NOT STOCKHOLDERS.

Neither the granting of an option to an employee nor the deductions from his or
her pay shall constitute such employee a stockholder of the shares covered by an
option until such shares have been actually purchased by the employee.

ARTICLE 19 - APPLICATION OF FUNDS.

The proceeds received by the Company from the sale of Common Stock pursuant to
options granted under the Plan will be used for general corporate purposes.

ARTICLE 20 - NOTICE TO COMPANY OF DISQUALIFYING DISPOSITION.

By electing to participate in the Plan, each participant agrees to notify the
Company in writing immediately after the participant transfers Common Stock
acquired under the Plan, if such transfer occurs within two years after the
first business day of the Payment Period in which such Common Stock was
acquired. Each participant further agrees to provide any information about such
a transfer as may be requested by the Company or any subsidiary corporation in
order to assist it in complying with the tax laws. Such dispositions generally
are treated as “disqualifying dispositions” under Sections 421 and 424 of the
Code, which have certain tax consequences to participants and to the Company and
its participating subsidiaries.

 

8



--------------------------------------------------------------------------------

ARTICLE 21 - WITHHOLDING OF ADDITIONAL INCOME TAXES.

By electing to participate in the Plan, each participant acknowledges that the
Company and its participating subsidiaries are required to withhold taxes with
respect to the amounts deducted from the participant’s compensation and
accumulated for the benefit of the participant under the Plan, and each
participant agrees that the Company and its participating subsidiaries may
deduct additional amounts from the participant’s compensation, when amounts are
added to the participant’s account, used to purchase Common Stock or refunded,
in order to satisfy such withholding obligations. Each participant further
acknowledges that when Common Stock is purchased under the Plan the Company and
its participating subsidiaries may be required to withhold taxes with respect to
all or a portion of the difference between the fair market value of the Common
Stock purchased and its purchase price, and each participant agrees that such
taxes may be withheld from compensation otherwise payable to such participant.
It is intended that tax withholding will be accomplished in such a manner that
the full amount of payroll deductions elected by the participant under Article 7
will be used to purchase Common Stock. However, if amounts sufficient to satisfy
applicable tax withholding obligations have not been withheld from compensation
otherwise payable to any participant, then, notwithstanding any other provision
of the Plan, the Company may withhold such taxes from the participant’s
accumulated payroll deductions and apply the net amount to the purchase of
Common Stock, unless the participant pays to the Company, prior to the exercise
date, an amount sufficient to satisfy such withholding obligations. Each
participant further acknowledges that the Company and its participating
subsidiaries may be required to withhold taxes in connection with the
disposition of stock acquired under the Plan and agrees that the Company or any
participating subsidiary may take whatever action it considers appropriate to
satisfy such withholding requirements, including deducting from compensation
otherwise payable to such participant an amount sufficient to satisfy such
withholding requirements or conditioning any disposition of Common Stock by the
participant upon the payment to the Company or such subsidiary of an amount
sufficient to satisfy such withholding requirements.

ARTICLE 22 - GOVERNMENTAL REGULATIONS.

The Company’s obligation to sell and deliver shares of Common Stock under the
Plan is subject to the approval of any governmental authority required in
connection with the authorization, issuance or sale of such shares.

Government regulations may impose reporting or other obligations on the Company
with respect to the Plan. For example, the Company may be required to identify
shares of Common Stock issued under the Plan on its stock ownership records and
send tax information statements to employees and former employees who transfer
title to such shares.

ARTICLE 23 - GOVERNING LAW.

The validity and construction of the Plan shall be governed by the laws of the
State of Delaware, without giving effect to the principles of conflicts of law
thereof.

 

9



--------------------------------------------------------------------------------

ARTICLE 24 - APPROVAL OF BOARD OF DIRECTORS AND STOCKHOLDERS OF THE COMPANY.

The Plan was adopted by the Board of Directors on September 28, 1995 and was
approved by the stockholders of the Company as of October 16, 1995.

The Plan was amended and restated by the Board of Directors on June 14, 2000 to,
effective January 1, 2001, a) delete a requirement in Article 3 that employees
have completed one year of employment to be eligible to participate in the Plan
and b) increase the maximum amount of payroll deductions in Article 8 from 5% to
10% of such employee’s total compensation.

No stockholder approval was required.

The Plan was further amended and restated by the Board of Directors on
January 31, 2002 to, effective July 1, 2002, change the Payment Periods to
periods commencing on July 16 and January 16 of each year and ending on
February 1 and August 1 of each year.

No stockholder approval was required.

The Plan was further amended by the Board of Directors on June 27, 2002 to,
effective July 1, 2002, revise the definition of the Option Price so that the
Option Price per share is rounded up to the nearest whole cent.

No stockholder approval was required.

 

10